Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
	Applicant’s preliminary amendments filed 11/17/2017 and 10/10/2018 has been received and entered.  The specification has been amended to include related applications.  Claims 4, 6, 8, 9, 10, 12-15 have been amended, claims 17, 19-28, 30 have been deleted.  
Claims 1-16, 18, 29, 31 and 32 are pending.

Election/Restriction
Applicant’s election without traverse of Group I and the species of all the genes in claim 1 and the algorithm of claim 9(i) in the reply filed on 10/9/2020 is acknowledged.
It is noted that the examiner has required restriction between product or apparatus claims and process claims, in this case Applicants have elected the group drawn to the method.
Claims 1-16, 18, 31 and 32 are pending.  Claims 18 and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/9/2020. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
Claims 1-16, 31, drawn to method of predicting locoregional recurrence or metastasis in subject are currently under examination.

Priority
	This application filed 11/17/2017 is a National stage filing of PCT/SG2016/050238 filed 5/19/2016 and claims foreign priority TW194115832 filed 5/19/2015.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  See list of references starting on page 67 of the present specification.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 1 is objected to because of the following informalities:  it is noted that Applicants have elected all the genes in claim 1 (ii), however the claims still recite at least one selected from the group which is not consistent with election of the whole group.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically claim 1(ii) recites a step of “deriving a score based on the measure expression”, however it is not clear how this step is to be performed to ‘derive a score’ or how the values are to be derived or based on expression.  It is noted that dependent claim 10 indicates that expression is measured using a probe or claim 12 using a microarray chip or claim 13 for using RT-PCR, but there is no indication in the claim nor definition in the specification of how to derive a value when a gene is detected in any one of these means.  Further, claim 3 states to use a scoring algorithm, but this is not a term of art and it is unclear what algorithm would successfully provide for the outcome in the final step of the method.  Claim 9 provides that the Score equals each of the gene names added together under a proviso, but it is not set forth how the gene expression is to be used for this equation, or how the skilled artisan is to determine a hazard ratio in practicing the step to know if the proviso is met.
Dependent claims are included in the basis of the rejection because they fail to address or clarify the issues. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16, 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Claims 1-16, 31 are generally directed to a method of predicting locoregional recurrence (LRR) or metastasis in subject by examining expression of 18 genes and deriving a score based on expression which represents the likelihood of LRR.  In view of the guidance of the specification, the invention is based on the observation that several genes are associated with recurrence of breast cancer.  Dependent claims set forth how the expression data can be obtained, and the relationship of the expression information can be evaluated to assess the likelihood of LRR.
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a method a method that obtains expression data and analyzes the data for possible correlations.
For step 2A of the 101 analysis, the judicial exception of the claims is the step ii for deriving a score based on expression data, and providing a correlation of the data with the likelihood of LRR.  The judicial exception is a set of instructions for analysis of gene expression data and appears to fall into the category of Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion), and Mathematical Concepts for the recitation and use of mathematical calculations to provide a ‘score’ that is indicative of LRR.  
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims have an additional element that is drawn to providing expression data.  Dependent claims provide for PCR, the use of microarrays or the use of probes, and given the guidance of the specification rely on enable and known techniques to obtain expression data for the analysis of the JE.  This judicial exception requires steps recited at high level of generality and is not found to be a practical application of the judicial exception as broadly set forth and simply an analysis of data.
For step 2B of the 101 analysis, each of the independent claims recites additional elements and are found to be the steps of obtaining expression data.  As disclosed in the present specification, techniques of using probes, mivroarrays or performing PCR were well known means of analyzing gene expression.  For example, Cheng et al.  provide evidence for genomic prediction of locoregional recurrence after mastectomy in breast cancer and teach analyzing a profile of 34 significant genes and moreover provide one or more of the genes listed in the claims and a model to associate the presences of the genes with prognosis of LRR.  It is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer 
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of expression data.  Given the simplicity of the algorithm recited in the claims, the judicial exception of the method as claimed can be performed by hand.  The use of various techniques to obtain expression information does not appear to provide for a practical application, nor are the analysis steps integrated into the claim as a whole to provide significantly more. In other words, patenting abstract idea (designing probes to a target sequence) cannot be circumvented by attempting to limit the use to a particular technological environment or purpose and desired result.
Based upon an analysis with respect to the claim as a whole, claims 1-16, 31 do not recite something significantly different than a judicial exception.   Claims 1-16, 31 are directed towards a method of receiving sequence data and comparing the data to identify expression patterns associated with LRR.  Dependent claims set forth additional steps which are more specifically define the considerations and steps of calculating, and comparing, and do not add additional elements which result in significantly more to the claimed method for the analysis.
One way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the 

Conclusion
No claim is allowed 
The closest art of record appears to be Cheng et al. (Genomic prediction of locoregional recurrence after mastectomy in breast cancer. J. Clin. Oncol. 2006;24(28):4594–4602) who teaches a profile of 34 significant genes; seven of 34 genes were of unknown function. However several were associated with pathways or biochemical activities were identified from the remaining 27 genes that were well represented, such as cell death, cell cycle and proliferation, DNA replication and repair, and immune response. These genes involved oncogenic process (BLM, TCF3, RCHY1, PTI1), proliferation (TPX2), cell cycle regulation (CCNB1, GPS2, FYN), cell-cell interaction (CMAH), cell morphology (CLCA2), and immune response (CCR1). Cheng et al provide one or more of the genes listed in the claims and a model to associate the presences of the genes with prognosis of LRR.  However, Cheng et al. fails to teach or make obvious all the elected species are associated with LRR.
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/            Primary Examiner, Art Unit 1631